Exhibit 10.4

 

April 9, 2014

 

Ryan Sullivan

 

Re:          Offer of Employment by Anacor Pharmaceuticals, Inc.

 

Dear Ryan:

 

I am very pleased to confirm to you our offer of employment with Anacor
Pharmaceuticals, Inc. (the “Company”) as Senior Vice President and General
Counsel, a full-time, exempt level position reporting to Paul Berns, CEO,
working in our Bay Area location.  You will also serve as an Officer of the
company. Subject to fulfillment of all conditions imposed by this offer letter,
we would like your start date to be as soon as possible and no later than
April 28, 2014 as mutually agreed by you and the Company.  In this role you will
be responsible for development and execution of legal strategy and operations
that support the Company’s business and plans, including but not limited to
matters of: outside collaborations; product launches; intellectual property and
licensing; litigation; regulatory compliance; outside counsel; and service as
Secretary on Anacor’s Board and Board committees. The terms of our offer and the
benefits currently provided by the Company are as follows:

 

1.     Your starting base salary will be $15,833.33 per semi-monthly pay period,
which is equivalent to $380,000.00 annually, and will be paid per the Company’s
standard payroll process and less all applicable taxes and withholdings.

 

2.     In addition, contingent upon your continued employment with the Company,
you will be eligible to participate in the Company’s bonus plan (“Bonus Plan”)
under the terms and conditions of the Bonus Plan determined in the sole
discretion of the Company.  Your level of participation would be commensurate
with your position within the Company.  Your current position would make you
eligible for an annual target bonus of 35% of your base salary, based on
achievement of various performance objectives that may include Company and
individually based objectives as established and evaluated by the Company.  Your
participation in the Bonus Plan would be governed by the terms and conditions of
the Bonus Plan.  Any payment made under any Company Bonus Plan will be subject
to all applicable taxes and withholdings.  As always, the Company reserves the
right to modify, terminate or otherwise amend its incentive plans from time to
time as it deems necessary, as well as to use its sole discretion in determining
any awards under any Company Bonus Plan.

 

3.     As a full-time employee you will be eligible to participate in health
insurance, and other employee benefit plans established by the Company, subject
to any eligibility requirements imposed by such plans. You will also be eligible
for paid

 

--------------------------------------------------------------------------------


 

April 9, 2014

Ryan Sullivan

Page 2

 

time off (“PTO”) equal to four (4) weeks or twenty (20) working days accrued per
year of service, which will accrue on a prorated basis each pay period during
which you are an active employee.

 

3.     In an effort to facilitate your relocation closer to the Company
headquarters, upon your acceptance of this employment offer, through the
Company’s relocation service, you will be provided with up to $75,000.00 for
receipted relocation expenses.  The Relocation Assistance amount will be subject
to tax withholding as applicable. Please be sure to consult with your own tax or
financial advisor to understand your tax obligations specific to your personal
situation. If your employment with the Company terminates by reason of voluntary
resignation or for Cause (as defined below), within two year of your start date,
you agree to repay the Company, the pro-rated portion of the Relocation
Assistance and Direct Relocation fees corresponding to the remaining period in
the one year. Such repayment will be due to the Company upon termination of
employment.  For purposes of this agreement “Cause” shall mean, as determined by
the CEO or Board of Directors acting in good faith and based on information then
known to it: (A) gross negligence or willful misconduct in the performance of
duties to the Company where such gross negligence or willful misconduct has
resulted or is likely to result in substantial and material damage to the
Company or its subsidiaries; (B) a material failure to comply with the Company’s
written policies after having received from the Company notice of, and a
reasonable time to cure, such failure; (C) repeated unexplained or unjustified
absence from the Company; (D) conviction of a felony or a crime involving moral
turpitude causing material harm to the standing and reputation of the Company;
(E) unauthorized use or disclosure of any proprietary information or trade
secrets of the Company or any other party to whom you owe an obligation of
non-disclosure as a result of your relationship with the Company, which use or
disclosure causes or is likely to cause material harm to the Company; or
(F) your death or permanent disability, as defined by the Company.

 

5.     As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions, which will be the
property of the Company.  To protect the interests of the Company, you will be
required to sign the Company’s standard “Confidential Information and Invention
Assignment Agreement” as a condition of your employment.  We wish to impress
upon you that we do not want you to bring with you any confidential or
proprietary material of any former employer or to violate any other obligations
you may have to any former employer.

 

6.     We will recommend to the Board of Directors of the Company (the “Board”)
that you be granted the opportunity to purchase 40,000 options of Common Stock
of the Company (“Options”), under its 2010 Equity Incentive Plan, as amended,
(the

 

--------------------------------------------------------------------------------


 

April 9, 2014

Ryan Sullivan

Page 3

 

“Plan”) at the fair market value of the Company’s Common Stock, as determined by
the Board upon their approval of such grant.  Twenty-five percent (25%) of the
Options will vest on the one year anniversary date of your employment, and the
remaining Options will vest monthly in equal portions over the following three
years for a total vesting term of four years. The Options will be governed by
the terms and conditions of the Plan and corresponding option agreement. Further
details on the Plan and any specific option granted to you will be provided upon
approval of such grant by the Company’s Board.

 

7.     We will further recommend to the Board that you be granted 25,000
Restricted Stock Units (RSU’s) at the fair market value of the Company’s Common
Stock, as determined by the Board upon their approval of such grant. 
Twenty-five percent (25%) of the RSU’s will vest on the one year anniversary
date of your employment, and an additional twenty-five percent of the original
total will vest on each successive anniversary date, until all are vested.
Please note that the RSU’s will be governed by the terms and conditions of a
Plan and corresponding agreement.  Further details on the Plan and any specific
RSU grant to you will be provided upon approval of such grant by the Company’s
Board.

 

8.     While we look forward to a mutually satisfying relationship, should you
decide to accept our offer, your employment is for no specific period of time
and you will be an at-will employee of the Company, which means the employment
relationship can be terminated by either you or the Company for any or no
reason, at any time, with or without notice.  Any statements or representations
to the contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. This at-will provision may
only be amended in a writing signed by both you and the Company’s Chief
Executive Officer.  Further, your participation in any stock option or benefit
programs is not to be regarded as assuring you of continuing employment for any
particular period of time. As always, the Company reserves the right to modify,
delete, or otherwise amend its benefits, compensation and incentive programs
from time to time as it deems necessary in its sole discretion.

 

9.     For purposes of federal immigration law, and as a requirement of
employment with the Company, within three (3) business days of starting your new
position you will need to present documentation demonstrating your identity and
eligibility to work in the United States.  If you have questions about this
requirement, which applies to U.S. citizens and non-U.S. citizens alike, you may
contact Human Resources.

 

10.  This offer is contingent upon the positive results of a background check.

 

--------------------------------------------------------------------------------


 

April 9, 2014

Ryan Sullivan

Page 4

 

11.  This offer supersedes and replaces any prior representations or agreements,
written, verbal or otherwise, between you and the Company regarding the terms
described in this letter. This offer, if not accepted, will expire on Wednesday,
April 16, 2014.

 

Please sign this letter below and return one original, along with executed
originals of the enclosed documents as applicable, to Anacor
Pharmaceuticals, Inc., Attention: Human Resources. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter as well as the referenced and enclosed
documents.  A duplicate letter is enclosed for your files. Should you have
anything else that you wish to discuss, please do not hesitate to call us.

 

We look forward to the opportunity to welcome you to the Company.

 

 

Very truly yours,

 

 

 

 

 

/s/ Geoffrey Parker

 

Geoffrey Parker

 

Senior Vice President and Chief Financial Officer

 

Enclosures:

Offer Letter

Confidential Information and Invention Assignment Agreement

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms set forth above.  No further commitments were made to me as a
condition of employment.

 

 

/s/ Ryan Sullivan

 

Date Signed:

4/10/14

 

Start Date:

4/28/14

Ryan Sullivan

 

 

 

--------------------------------------------------------------------------------